Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20150259194 A1).
Regarding claim 1, Lin discloses a semiconductor structure (Fig. 13), comprising: a semiconductor die (244), comprising a sensor device (252) and a semiconductor substrate (“base material” [0073]) with a first region (within reference lines, see annotated Fig. 13 below) and a second region (outside reference lines) adjacent to the first region, the sensor device being embedded in the semiconductor substrate within the first region; an insulating encapsulation (416), laterally encapsulating the semiconductor die and covering a sidewall of the semiconductor die; a passivation layer (424), located on the semiconductor die, wherein a recess penetrates through the passivation layer over the first region and is overlapped with the sensor device, and through holes (portion of 424 filled with 438) penetrate through the passivation layer over the second region, wherein the recess has a side surface and a bottom surface connecting to the side surface, and the entire side surface and the entire bottom surface (“cover… to protect active region 252”, [0074]) are dielectric surfaces; solder balls (438), located on the passivation layer over the second region, and electrically connected to the semiconductor die, wherein the passivation layer is between the insulating encapsulation and the solder balls, and each of the solder balls is located at a respective one of the through holes, respectively.
Illustrated below is a marked and annotated figure of Fig. 13 of Lin.

    PNG
    media_image1.png
    214
    391
    media_image1.png
    Greyscale

Lin fails to expressly illustrate in Fig. 13 a protection layer, located on the semiconductor die, wherein the semiconductor die and the insulating encapsulation are between the passivation layer and the protection layer.  However, Lin clearly teaches a semiconductor structure can include a protection layer (220, Fig. 9).  One of ordinary skill in the art could have included a protection layer on the back surface of the semiconductor structure of Fig. 13 based on Lin’s teachings of an optional protection layer ([0067]).  Doing so would arrive at the claimed protection layer, located on the semiconductor die, wherein the semiconductor die and the insulating encapsulation are between the passivation layer and the protection layer.  One of ordinary skill in the art would have had predictable results because the claimed protection layer is a variation encompassed within Lin’s teachings.  The motivation to do so would be to provide structural support to the semiconductor structure ([0067]).  Therefore, it would have been obvious to have the claimed protection layer because it would provide structural support, thus protecting against structural damage.
Regarding claim 2, Lin discloses a semiconductor structure (Fig. 13), wherein the passivation layer has a first thickness within the first region and a second thickness within the second region, and the first thickness is less than the second thickness along a stacking direction of the semiconductor die and the passivation layer, wherein: along the stacking direction, the bottom surface is closer to the sensor device than a top opening of the recess is, and along a direction perpendicular to the stacking direction, a first width of the top opening is greater than or substantially equal to a second width of the bottom surface (relative dimensions within the figure show substantially equal).
Regarding claim 3, Lin discloses a semiconductor structure (Fig. 13), wherein a perimeter of the bottom surface of the recess is substantially aligned with a perimeter of the sensor device.
Regarding claim 5, Lin discloses a semiconductor structure (Fig. 13), wherein in a cross section of the recess, the side surface is in a form of a substantially slant line or a substantially vertical line (figure shows substantially vertical).
Regarding claim 6, Lin discloses a semiconductor structure (Fig. 13), further comprising: a redistributing circuit structure (418), located on and electrically connected to the semiconductor die, and comprising one or more dielectric layers (424, 420) and one or more metallization layers (422) stacked alternatively, wherein the passivation layer is located on and partially exposes an outermost layer of the one or more metallization layers, the outermost layer of the one or more metallization layers partially exposed by the passivation layer is electrically connected to the solder balls, and an outermost layer (424) of the one or more dielectric layers is the passivation layer, wherein the recess further penetrates through the redistribution circuit structure located over the first region.
Regarding claim 7, Lin discloses a semiconductor structure (Fig. 13), wherein the redistribution circuit structure has a thickness within the first region being less than a thickness within the second region along the stacking direction.
Regarding claim 8, Lin discloses a semiconductor structure (Fig. 13), wherein in a cross section of the recess, a side surface of the recess is in a form of a substantially slant line, a substantially vertical line, a plurality of substantially slant lines and substantially horizontal lines interconnected in alternation, or a plurality of substantially vertical lines and substantially horizontal lines interconnected in alternation (figure shows a substantially vertical line).
Regarding claim 9, Lin discloses a semiconductor structure (Fig. 13), wherein a size of the recess is greater than or substantially equal to a size of the sensor device (figure shows substantially equal).
Regarding claim 10, Lin discloses a semiconductor structure (Fig. 13), wherein a portion of the redistribution circuit structure over the first region is free of the one or more metallization layers.
Regarding claim 11, Lin discloses a semiconductor structure (Fig. 13), wherein the protection layer (220, from Fig. 9) covers a rear surface of the semiconductor die and extends onto a surface of the insulating encapsulation, and the surface of the insulating encapsulation is substantially coplanar to the rear surface of the semiconductor die, and wherein the protection layer comprises a lamination compound tape (“tape”, [0067]).
Regarding independent claim 13, Lin discloses a semiconductor structure (Fig. 13), comprising: a semiconductor die (244), comprising a semiconductor substrate (“base material”, [0073]) with a first region (within reference lines, see annotated Fig. 13 above) and a second region (outside reference lines) surrounding the first region, conductive vias (portion of 422 within 420) on an active surface of the semiconductor substrate (250), a dielectric layer (“cover” [0074]) located on the active surface and laterally covering the conductive vias, and a sensor device (252) embedded in the semiconductor substrate within the first region; an insulating encapsulation (416), laterally encapsulating the semiconductor die and separating from the conductive vias through the dielectric layer, wherein a surface of the dielectric layer is substantially coplanar with a surface of the insulating encapsulation; a redistribution circuit structure (418), located on and electrically connected to the semiconductor die, wherein the redistribution circuit structure has a first thickness within the first region and a second thickness within the second region, and the second thickness is greater than the first thickness along a stacking direction of the semiconductor die and the redistribution circuit structure, and wherein a recess (recessed portion of 418 above 252) is disposed in and penetrates through the redistribution circuit structure, and the recess is located atop the first region and overlapped with the sensor device, wherein the recess has a side surface and a bottom surface (“cover” [0074]) connecting to the side surface, and the entire side surface and the entire bottom surface are dielectric surfaces.
Lin fails to expressly illustrate in Fig. 13 a protection layer, located on the semiconductor die, wherein the semiconductor die and the insulating encapsulation are between the redistribution circuit structure and the protection layer.  However, Lin clearly teaches a semiconductor structure can include a protection layer (220, Fig. 9).  One of ordinary skill in the art could have included a protection layer on the back surface of the semiconductor structure of Fig. 13 based on Lin’s teachings of an optional protection layer ([0067]).  Doing so would arrive at the claimed protection layer, located on the semiconductor die, wherein the semiconductor die and the insulating encapsulation are between the redistribution circuit structure and the protection layer.  One of ordinary skill in the art would have had predictable results because the claimed protection layer is a variation encompassed within Lin’s teachings.  The motivation to do so would be to provide structural support to the semiconductor structure ([0067]).  Therefore, it would have been obvious to have the claimed protection layer because it would provide structural support, thus protecting against structural damage.
Regarding claim 14, Lin discloses a semiconductor structure (Fig. 13), further comprising: conductive elements (438), located on and electrically connected to the redistribution circuit structure, wherein the redistribution circuit structure is between the insulating encapsulation and the conductive elements, and the conductive elements are distributed over the second region of the semiconductor die and aside of the first region.
Regarding claim 15, Lin discloses a semiconductor structure (Fig. 13), wherein the redistribution circuit structure comprises at least one redistribution conductive layer (portion of 422 within 424) and at least one redistribution dielectric layer (420) alternately arranged, the at least one redistribution conductive layer is disposed on the conductive vias and covered by the passivation layer, and the at least one redistribution dielectric layer is disposed between the passivation layer and the insulating encapsulation and between the passivation layer and the dielectric layer.
Regarding claim 16, Lin discloses a semiconductor structure (Fig. 13), wherein the protection layer further extends over a surface of the insulating encapsulation, and the protection layer comprises an infrared blocking layer or a lamination compound tape (“tape”, [0067]).
Regarding claim 17, Lin discloses a semiconductor structure (Fig. 13), wherein the sensor device comprises one or more than one photo-sensitive diode (“photodiode”, [0074]).
Regarding independent claim 18, Lin discloses a method of manufacturing a semiconductor structure (Fig. 13), comprising providing a semiconductor die (244) having a semiconductor substrate (“base material”, [0073]) with a first region (within reference lines, see annotated Fig. 13 above) and a second region (outside reference lines) adjacent to the first region and a sensor device (252) embedded in the semiconductor substrate within the first region; laterally encapsulating the semiconductor die in an insulating encapsulation (416); forming a passivation layer (424) on the semiconductor die and the insulating encapsulation and forming a first recess (recessed portion of 418 above 252) penetrating the passivation layer over the first region and second recesses (portion of 424 filled with 438) penetrating the passivation layer over the second region, the first recess being overlapped with the sensor device and the second recesses being aside of the sensor device, wherein the first recess has a side surface and a bottom surface connecting to the side surface, and the entire side surface and the entire bottom surface (“cover” [0074]) are dielectric surfaces; disposing solder balls (438) on the passivation layer over the second region and extending into the second recesses to electrically connect to the semiconductor die, wherein each of the solder balls is located at a respective one of the second recesses, respectively.
Lin fails to expressly illustrate in Fig. 13 forming a protection layer over the semiconductor die and the insulating encapsulation, the semiconductor die and the insulating encapsulation being between the passivation layer and the protection layer.  However, Lin clearly teaches a method of manufacturing a semiconductor structure can include forming a protection layer (220, Fig. 9).  One of ordinary skill in the art could have formed a protection layer on the back surface of the semiconductor structure of Fig. 13 based on Lin’s teachings of an optional protection layer ([0067]).  Doing so would arrive at the claimed method forming a protection layer over the semiconductor die and the insulating encapsulation, the semiconductor die and the insulating encapsulation being between the passivation layer and the protection layer.  One of ordinary skill in the art would have had predictable results because the claimed method forming a protection layer is a variation encompassed within Lin’s teachings.  The motivation to do so would be to provide structural support to the semiconductor structure ([0067]).  Therefore, it would have been obvious to have the claimed method forming a protection layer because it would provide structural support, thus protecting against structural damage.
Regarding claim 19, Lin discloses a method (Fig. 13), wherein forming the passivation layer on the semiconductor die and the insulating encapsulation comprises forming a redistribution circuit structure (418) on the semiconductor die and the insulating encapsulation, wherein the redistribution circuit structure is electrically connected to the semiconductor die, the protection layer comprises a lamination compound tape (“tape”, [0067]), and forming the redistribution circuit structure comprises: forming one or more dielectric layers (424, 420) and one or more metallization layers (422) in alternation, wherein an outermost layer (424) of the one or more dielectric layers partially exposes an outermost layer of the one or more metallization layers for electrically connecting the solder balls, and the outermost layer of the one or more dielectric layers comprises the passivation layer.
Regarding claim 20, Lin discloses a method, wherein providing the semiconductor die comprises picking-and-placing the semiconductor die ([0076]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 2 and 1 above, and further in view of Hung (US 20180286824 A1).
Regarding claim 4, Lin discloses a semiconductor structure (Fig. 13), wherein a perimeter of the bottom surface of the recess encloses around a perimeter of the sensor device.
Lin fails to teach the perimeter of the bottom surface of the recess is aside of and encloses around the perimeter of the sensor device, and an offset is between the perimeter of the sensor device and the perimeter of the bottom surface of the recess.  However, Lin clearly illustrates the recess has dimensions large enough to not cover portions of the sensor device.  More specifically, Lin illustrates the recess having dimensions at least the same size as the sensor device.
Hung teaches a similar semiconductor structure (Fig. 9), comprising: a sensor device (114) and a recess (110a within 128) overlapped with the sensor device.  Hung further illustrates the recess is substantially larger than the sensor device, thus Hung teaches the recess has dimensions large enough to not cover portions of the sensor device.  Incorporating the recess dimensions of Hung into the recess of Lin would arrive at the claimed perimeter of the bottom surface of the recess aside of and enclosing around a perimeter of the sensor device, and an offset between the perimeter of the sensor device and the perimeter of the bottom surface of the recess.
A person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed perimeters and offset because they would not perform differently than the recesses of both Lin and Hung.  Therefore it would have been obvious to have the claimed perimeters and offset because they would not perform differently than the prior art.  Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 
Illustrated below is Fig. 9 of Hung.

    PNG
    media_image2.png
    438
    415
    media_image2.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claim 1 above, and further in view of Chen (US 20170005035 A1).
Regarding claim 12, Lin discloses a semiconductor structure (Fig. 13), wherein the semiconductor die further comprises: a plurality of connection vias (portion of 422 within 420), distributed on an active surface of the semiconductor substrate.
Lin fails to teach a plurality of auxiliary connection traces, over the semiconductor substrate and each electrically connecting two of the plurality of connection vias.  However, Chen teaches connection vias in the same field of endeavor (Figs. 5A, 5B) with a plurality of auxiliary connection traces (405), over the semiconductor substrate (101) and each electrically connecting two of the plurality of connection vias (403).  Chen provides a clear teaching to motivate one to modify the connection vias of Lin to include the auxiliary connection traces of Chen in that it may simplify the redistribution structure [0032].  Therefore, it would have been obvious to have the connection vias of Lin include a plurality of auxiliary connection traces, over the semiconductor substrate and each electrically connecting two of the plurality of connection vias because it would simplify the redistribution structure.
Illustrated below is Figs. 5A, 5B of Chen.

    PNG
    media_image3.png
    587
    495
    media_image3.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (pages 10-11) that the combinations Hu and Jeng does not teach, suggest, or render obvious at least, for example, the feature of “wherein the recess has a side surface and a bottom surface connecting to the side surface, and the entire side surface and the entire bottom surface are dielectric surfaces” recited in amended claim 1.  Applicant makes similar arguments for claims 13 and 18 with respect to the composition of the side and bottom surfaces of the recess.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 118 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817